        Case 2:19-cv-00513-GEKP Document 188 Filed 04/01/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PENN ENGINEERING &                               :      CIVIL ACTION
MANUFACTURING CORP.                              :
          Plaintiff,                             :
                                                 :
        v.                                       :      No.: 19-cv-513
                                                 :
PENINSULA COMPONENTS, INC.,                      :
          Defendant.                             :


                                               ORDER

        AND NOW, this           1ST day of April, 2021, upon consideration of Plaintiff’s

Consolidated Motion to Compel Responses to Requests for Production, and Have Requests for

Admission Deemed Admitted, or in the Alternative, to Compel Responses to Requests for

Admission, and to Clarify Other Discovery Issues (Pl.’s Consol. Mot., ECF No. 181) and

Defendant’s response thereto (Def.’s Resp., ECF No. 184), and for the reasons set forth in the

memorandum filed concurrently with this Order, IT IS HEREBY ORDERED that Plaintiff’s

motion is GRANTED in part and DENIED in part as follows:

        1.      Within seven days, Defendant shall state whether it has withheld any responsive

materials on the basis of any objection to the Requests for Production (RFPs) at issue in the

motion and, in response to RFP numbers 58 to 61, 69 to 72, 74, 77, 85 and 98, provide full and

complete responses and produce all nonprivileged responsive documents in its possession,

custody or control, to the extent it has not already done so.

        2.      Request for Admission (RFA) number 52 is deemed admitted as to the period

between February 5, 2019, and June 2020, and RFA numbers 58 to 59 and 63 to 66 are deemed

admitted in their entireties.

        3.      Within seven days, Defendant shall answer RFAs 60 to 61 and 74 to 89.
        Case 2:19-cv-00513-GEKP Document 188 Filed 04/01/21 Page 2 of 2



       4.      Discovery is not limited to the allegations added in Plaintiff’s amended complaint,

except as to Plaintiff’s additional deposition of Defendant’s corporate representative.

       5.      The remainder of the motion is DENIED.

                                                     BY THE COURT:


                                                     _/s/ Lynne A. Sitarski__________
                                                     LYNNE A. SITARSKI
                                                     United States Magistrate Judge




                                                 2
